UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended August 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto Commission File Number: 000-29990 SENSE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) British Columbia (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2535 N. Carleton Avenue Grand Island, Nebraska (Address of principal executive offices) (Zip Code) (308) 381-1355 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.Seedefinition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 21, 2013 Common Stock 103,968,448 shares Table of Contents TABLE OF CONTENTS Sense Technologies Inc. Form 10-Q PART I-FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 BALANCE SHEETS AS OF AUGUST 31, 2013 (UNAUDITED) AND FEBRUARY 28, 2013 2 STATEMENTS OF LOSSES FOR THE THREEAND SIX MONTHSENDED AUGUST 31, 2(UNAUDITED) 3 STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED AUGUST 31, 2(UNAUDITED) 4 STATEMENT OF STOCKHOLDERS’ DEFICIENCY FOR THE SIX MONTHS ENDED AUGUST 31, 2013 (UNAUDITED) AND THE YEAR ENDED FEBRUARY 28, 2013 5 NOTES TO UNAUDITED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II-OTHER INFORMATION 17 ITEM 1. LEGAL PROCEEDINGS 17 ITEM 1A. RISK FACTORS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. MINE SAFETY DISCLOSURES 17 ITEM 5. OTHER INFORMATION 17 ITEM 6. EXHIBITS 17 SIGNATURES 18 Table of Contents PART I-FINANCIAL INFORMATION Item 1. Financial Statements. SENSE TECHNOLOGIES INC. INTERIM FINANCIAL STATEMENTS August 31, 2013 (Stated in US Dollars) ( Unaudited ) Page 1 Table of Contents SENSE TECHNOLOGIES, INC. BALANCE SHEETS As of August 31, 2013 and February 28, 2013 (Stated in US Dollars) August 31 February 28 (Unaudited) ASSETS Current Cash $ $ Accounts receivable Prepaids Total Current Assets Deposit Equipment – Net of accumulated depreciation of $130,234 and $125,516 at August 31, 2013 and February 28,2013, respectively Intangible assets 51 51 Total Assets $ $ LIABILITIES Current Accounts payable $ $ Accounts payable-related party Accrued expenses Accrued expenses-related party Royalty payable – related party Notes payable, current portion Notes payable, current portion - default Notes payable, -related party - Notes payable-related party - default Advances payable – related entity Dividends payable Convertible promissory notes payable - default Deferred Revenue - Total Current Liabilities Notes payable, related party, long-term - Notes payable, long-term Total Liabilities STOCKHOLDERS' DEFICIENCY Class A preferred shares, without par value, redeemable at $1 pershare 20,000,000 shares authorized, 315,914 sharesissued at August 31, 2013(February 28, 2013: 315,914) Common stock, without par value 150,000,000 shares authorized, 102,768,448 shares issued at August 31, 2013 (February 28, 2013: 102,768,448) Common stock payable Deficit ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ SEE ACCOMPANYING NOTES TO THE FINANCIAL STATEMENTS Page 2 Table of Contents SENSE TECHNOLOGIES INC. INTERIM STATEMENTS OF LOSS For the three and six months ended August 31, 2013 and 2012 (Stated in US Dollars) (Unaudited) Three months ended Six months ended August 31, August 31, Sales $ Direct costs Gross profit (loss) (33,591 ) Operating Expenses Consulting fees Contract labor Depreciation Filing fees Insurance Bank charges Legal and accounting Office and miscellaneous Rent Telephone and utilities Transfer agent fees Travel and automotive Net operating loss (2,879 ) (42,037 ) (157,343 ) (53,710 ) Other income and (expense) Interest expense Net loss (66,177 ) (83,642 ) (266,694 ) (139,566 ) Preferred dividends, paid or accrued Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per share $ Weighted average number of shares outstanding SEE ACCOMPANYING NOTES TO THE FINANCIAL STATEMENTS Page 3 Table of Contents SENSE TECHNOLOGIES, INC. STATEMENTS OF CASH FLOWS For the six months ended August 31, 2013 and 2012 (Stated in US Dollars) (Unaudited) Six Months Ended August 31, 2013 Six Months Ended August 31, 2012 Operating Activities Net (loss) for the period $ ) $ ) Adjustments to reconcile net loss to net cashused in Operating activities: Depreciation Amortization of debt discount - Changes in non-cash working capital balances related to operations: Accounts receivable ) Inventory - ) Prepaids ) ) Deferred revenue ) Accounts payable ) Accrued expenses Advances payable Net cash used by operating activities ) ) Financing Activities Borrowing on debt Payments on debt ) ) Proceeds from common share subscriptions - Net cash provided by financing activities Increase (Decrease) in cash during the period - Cash, beginning of period - Cash, end of period $ $
